UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2048



CRAIG BOWERS,

                                              Plaintiff - Appellant,

          versus


WAYNE MONTGOMERY; REGINALD MILLER, Sergeant,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CA-00-3380-3-19)


Submitted:   February 26, 2002                 Decided:   May 9, 2002


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wm. Gary White, III, Columbia, South Carolina, for Appellant.
Donna Seegars Givens, Darra James Vallini, WOODS & GIVENS, L.L.P.,
Lexington, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Craig Bowers appeals the district court’s order granting

summary judgment in favor of Wayne Montgomery in this action filed

under 42 U.S.C.A. § 1983 (West Supp. 2001).*           We have reviewed the

parties’ briefs, the joint appendix, and the district court’s

opinion and find that Bowers’ conduct was not protected by the

First    Amendment      and   there   was   probable     cause    to   arrest.

Accordingly, we affirm. We dispense with oral argument because the

facts    and   legal    contentions   are   adequately    presented     in   the

materials      before   the   court   and   argument   would     not   aid   the

decisional process.




                                                                       AFFIRMED




     *
       Bowers also named Sergeant Reginald Miller as a defendant,
but does not challenge on appeal the district court’s grant of
summary judgment in Miller’s favor.     Nor does Bowers appear to
challenge the dismissal of his state law claim of false arrest. We
therefore find that he has abandoned these claims on appeal.
Pleasurecraft Marine Engine Co. v. Thermo Power Corp., 272 F.3d
654, 657 (4th Cir. 2001) (noting that issues not raised in opening
brief not preserved for appeal).


                                       2